             Case 1:21-cv-00547-CL        Document 18        Filed 04/28/21   Page 1 of 3



Medora A. Marisseau, OSB No. 923838
KARR TUTTLE CAMPBELL
701 Fifth Avenue, Suite 3300
Seattle, WA 98104
Telephone: 206-223-1313
Facsimile: 206-682-7100
Email: mmarisseau@karrtuttle.com
Attorney for Defendant




                               UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                       MEDFORD DIVISION

K.B. et al,                                              )
                                                         )     CASE NO. 1:21-CV-00547-CL
                 Plaintiff,                              )
                                                         )
        v.                                               )     NOTICE OF APPEARANCE
                                                         )
PROVIDENCE HEALTH PLAN,                                        (Clerk’s Action Required)
                                                         )
                 Defendant.                              )
                                                         )
                                                         )

TO:              Clerk of the Court;

AND TO:          All Counsel of Record.

        PLEASE TAKE NOTICE that the above-named Defendant, Providence Health Plan,
does hereby appear in the above-entitled action through Medora A. Marisseau, of Karr Tuttle

Campbell, 701 Fifth Avenue, Suite 3300, Seattle, Washington 98104, without waiving the

defenses of:

        1.       Lack of jurisdiction over subject matter;

        2.       Lack of jurisdiction over the person;

        3.       Improper venue;

        4.       Insufficiency of service of process;

        5.       Insufficiency of process;
                                                                              KARR TUTTLE CAMPBELL
                                                                              701 Fifth Avenue, Suite 3300
NOTICE OF APPEARANCE - 1                                                       Seattle, Washington 98104
CASE NO. 1:21-cv-00547-CL                                                             Main: (206) 223 1313
#5006002 v1 / 42700-050                                                                Fax: (206) 682 7100
             Case 1:21-cv-00547-CL       Document 18      Filed 04/28/21     Page 2 of 3



        6.       Failure to state a claim upon which relief may be granted; and

        7.       Failure to join a party under Rule 19.

        YOU ARE HEREBY NOTIFIED that all further papers and pleadings herein, except for

original process, shall be served upon the undersigned attorney at the address below stated.

        DATED this 28th day of April, 2021.


                                               KARR TUTTLE CAMPBELL


                                               s/Medora A. Marisseau
                                               Medora A. Marisseau, OSB No. 923838
                                               701 Fifth Avenue, Suite 3300
                                               Seattle, WA 98104
                                               Phone: (206) 223-1313
                                               Fax: (206) 682-7100
                                               Email: mmarisseau@karrtuttle.com
                                               Attorney for Defendant




                                                                             KARR TUTTLE CAMPBELL
                                                                            701 Fifth Avenue, Suite 3300
NOTICE OF APPEARANCE - 2                                                     Seattle, Washington 98104
CASE NO. 1:21-cv-00547-CL                                                           Main: (206) 223 1313
#5006002 v1 / 42700-050                                                              Fax: (206) 682 7100
           Case 1:21-cv-00547-CL        Document 18         Filed 04/28/21   Page 3 of 3



                                 CERTIFICATE OF SERVICE
        I, Jan Likit, affirm and state that I am employed by Karr Tuttle Campbell in King County,

in the State of Washington. I am over the age of 18 and not a party to the within action. My

business address is: 701 Fifth Ave., Suite 3300, Seattle, WA 98101. On this day, I caused a true

and correct copy of the preceding document to be filed with the Court. I caused the same to be

served on the parties listed below in the manner indicated.


  Brian S. King                                              Via U.S. Mail
  420 E. South Temple, Suite 420                             Via Hand Delivery
  Salt Lake City, UT 84111                                   Via Electronic Mail
  Phone: 801-532-1739                                        Via Overnight Mail
  Fax: 801-532-1936                                          CM/ECF via court’s website
  Email: brian@briansking.com
  Attorneys for Plaintiffs

  Bentley J. Tolk                                            Via U.S. Mail
  Parr Brown Gee & Loveless                                  Via Hand Delivery
  101 South 200 East, Suite 700                              Via Electronic Mail
  Salt Lake City, Utah 84111                                 Via Overnight Mail
  Phone: (801) 532-7840                                      CM/ECF via court’s website
  Fax: (801) 537-7750
  Email: btolk@parrbrown.com
  Attorneys for Defendant
  Providence Health Plan

        I declare under penalty of perjury that the foregoing is true and correct, to the best of my

knowledge.

        Executed on this 28th day of April, 2021, at Seattle, Washington.


                                              s/Jan Likit
                                                                    Jan Likit
                                                       Assistant to Medora A. Marisseau




                                                                             KARR TUTTLE CAMPBELL
                                                                             701 Fifth Avenue, Suite 3300
NOTICE OF APPEARANCE - 3                                                      Seattle, Washington 98104
CASE NO. 1:21-cv-00547-CL                                                            Main: (206) 223 1313
#5006002 v1 / 42700-050                                                               Fax: (206) 682 7100
